                                                                                               5/25/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Teddy Volkswagen of the Bronx,

                         Plaintiff,
                                                                                 19-cv-2337 (AJN)
                 –v–
                                                                                      ORDER
  Phillip Demersky,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court has received the parties’ pretrial submissions, Dkt. No. 72-75, and Plaintiff’s

request for an extension of time of two weeks to complete its submissions, Dkt. No. 76.

Plaintiff’s request is granted. Plaintiff’s response to Defendant’s motion in limine is due June 4,

2021 and Defendant may file a reply by June 11, 2021.



       SO ORDERED.

 Dated: May 25, 2021
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                 1
